Citation Nr: 0000614	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  99-23 138	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to May 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  




FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on December 8, 1997; a notice of 
disagreement was received by VA after November 18, 1988; and 
the veteran retained an attorney in March 1998, within one 
year of the date of the Board's decision.

2.  On March 30, 1998, the veteran and his attorney entered 
into a contingent attorney fee agreement, which provided that 
20 percent of past-due benefits were to be paid by the VA to 
the veteran's attorney.  

3.  Following an appeal to the United States Court of Appeals 
for Veterans Claims (Court), a July 1999 RO decision granted 
an increased evaluation for service-connected lumbar disc 
disease, from 20 to 60 percent, effective from December 7, 
1993, and this determination resulted in past-due benefits 
being payable to the veteran.



CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of the March 30, 
1998, attorney fee agreement, for the receipt of increased 
compensation from 20 to 60 percent for service connected 
lumbar disc disease for the period of time between December 
7, 1993, and July 14, 1999, have been met.  38 U.S.C.A. § 
5904 (West 1991 & Supp. 1999); 38 C.F.R. § 20.609 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires: (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the Board issued a decision on December 8, 
1997, denying entitlement to an increased evaluation for 
lumbar disc disease, then rated as 20 percent disabling.  
Thereafter, the veteran and his attorney entered into an 
attorney fee agreement to represent the veteran in his claim 
for VA benefits denied in the December 1997 Board decision.  
At that time, the veteran was appealing the denial of his 
claims to the Court.  The attorney fee agreement called for 
the attorney to be paid on a contingent basis 20 percent of 
any past-due benefits directly by the VA.  

In July 1998, the Court issued an Order vacating the Board 
decision and remanding the case to the Board for further 
action.  In October 1998, the Board issued a decision 
remanding the case to the RO for development consistent with 
the Court Order.  Following the submission of additional 
evidence and additional examination of the veteran, the RO 
granted an increased disability evaluation of 60 percent for 
lumbar disc disease in a July 14, 1999, rating action, 
effective from December 7, 1993.  Thereafter, by letters 
dated September 28, 1999, and October 19, 1999, the veteran 
and his attorney were informed as to past-due benefits and 
the amount withheld for attorney fees.  

Based on this evidence, the Board finds that the March 30, 
1998, attorney fee agreement satisfied the eligibility 
requirements under 38 U.S.C.A. § 5904(c) and 38 C.F.R. 
§ 20.609(c).  Clearly the record includes a final decision 
promulgated by the Board, a notice of disagreement pertaining 
to that decision dated in November 1994, clearly after 
November 18, 1988, and documentation reflecting the retention 
of counsel within one year of the Board's decision.  Thus, 
all of the statutory criteria for payment of attorney's fees 
directly by VA out of past-due benefits have been met.  See 
38 U.S.C.A. § 5904(d).

Further, other requirements have been met.  The total fee 
(excluding expenses) does not exceed 20 percent of the total 
amount of past-due benefits awarded; the amount of the fee is 
contingent on whether the claim is resolved in a manner 
favorable to the veteran, and, as reflected in the RO's 
October 1999 letter, the award of past-due benefits resulted 
in a cash payment to the veteran from which a fee may be 
deducted.  See 38 C.F.R. § 20.609(h)(1).

In the aforementioned letters to the veteran and his 
attorney, the RO indicated that past-due benefits had been 
computed as $34,466.00, and that 20 percent of that amount or 
$6893.20, representing the maximum past-due benefits 
allowable for attorney fees, was being withheld from the 
veteran's award pending a determination by the Board 
regarding the award of attorney fees in this case.  

Under the law, the Board may order a reduction in the fee 
called for in the agreement if the Board finds that the fee 
is "excessive or unreasonable."  Matter of Fee Agreement of 
Smith, 4 Vet. App. 487, 492 (1993), vacated in part on other 
grounds sub nom.  In re Wick, 40 F.3d 367 (Fed. Cir. 1994); 
Matter of Vernon, 8 Vet. App. 457, 459 (1996).  The Board 
notes that under 38 C.F.R. § 20.609(f), fees that total no 
more than 20 percent of any past-due benefits awarded will be 
presumed to be reasonable.  The Board concludes that the fee 
agreed to in this case is neither excessive nor unreasonable 
and is presumed to be reasonable.  See Matter of Fee 
Agreement of Smith, 4 Vet. App. at 492.

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits, are met 
concerning the past-due benefits resulting from the grant of 
increased compensation for lumbar disc disease.  Past-due 
benefits is defined in 38 C.F.R. § 20.609(h)(3) as

[a] nonrecurring payment resulting from a benefit, or 
benefits, granted on appeal or awarded on the basis of 
a claim reopened after a denial by the Board . . . or 
the lump sum payment which represents the total amount 
of recurring cash payments which accrued between the 
effective date of the award, as determined by 
applicable laws and regulations, and the date of the 
grant of the benefit by the agency of original 
jurisdiction, the Board . . ., or an appellate court.

In this case, the past-due benefits involve a lump sum 
payment representing the total amount of recurring cash 
payments that accrued between the effective date of the 
award, i.e., December 7, 1993, and the date of the grant of 
the benefit by the RO, i.e., July 14, 1999.  Thus, the 
attorney is entitled to payment of 20 percent of the amount 
accrued between those two dates.  See 38 C.F.R. 
§ 20.609(h)(3)(i) (1999).  Payment of monetary benefits 
based, as here, on an award of increased compensation may not 
be made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  See 38 U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. 
§ 3.31 (1999).  Hence, the actual payment of monetary 
benefits was effective from January 1, 1994, as the veteran 
and his attorney were advised by the previously noted 
correspondence from the RO.  





ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits awarded the 
veteran for the grant of increased compensation for lumbar 
disc disease, from 20 percent to 60 percent, from the 
effective date of December 7, 1993, to July 14, 1999.  



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals



 


